Title: From John Adams to Samuel Phillips, 15 June 1798
From: Adams, John
To: Phillips, Samuel,Robbins, Edward H.


To the Legislature of MassachusettsGentlemen
Philadelphia June 15t. 1798

An affectionate and respectfull Address, from your two Honourable Houses, has been presented to me according to your request, by your Senators and Representatives in Congress. The Anxiety and the ancient and constant habit of the People of Massachusetts, and their Legislature, to take an early and decided Part, in whatever relates to the Safety and Welfare of their Country, as well as their Ardor, Activity Valour and Ability in its defence by Sea and Land, are well known and ought to be acknowledged by all the World.
The first forty Years of my Life were passed, in my native Massachusetts, in a course of Education and a professional Career, which led me to a very general Acquaintance, in every part of that State. Those Years which have Since intervened have been all expended in your Service And that of the Union, though chiefly without the limits of the State. If, with your Opppertunities and pressing motives for Observation and Experience, You can pronounce my Services Successfull and Administration virtuous, and the People of fifteen other States could concurr with you in that Opinion, my reward would be compleat and my most ardent Wishes gratified
If the Object of France in her revolution ever was Liberty, it was a Liberty very ill defined and never understood... She now aims at Dominion; such as never has before prevailed in Europe. If, with the Principles, Maxims and Systems of her present leaders She is to become the Model and Arbiter of Nations, the Liberties of the World will be in danger.
Nevertheless The Citizens of Massachusetts, who were the first to defend, will be among the last to resign the Rights of our national Sovereignty. You have great reason to expect in this all important Conflict, the ready and zealous Co-operation of the free and enlightened People of America, and, with humble Confidence to rely on the God of our Fathers for Protection and Success.
With you, I fully agree, that a People, by whom the Blessings of civil and religious Liberty are enjoyed and duly appreciated, will never Surrender them, but with their Lives. The Patriotism and the Energies of your Constituents, United with those of the People of the other States are a Sure Pledge, that the Charter of your civil and religious Liberties, Sealed by the blood of Americans, will never be violated, by the Sacrilegious hand of foreign Power. The Solemn Pledge of yourselves to Support every measure, which the Government of the United States, at this momentous Period may See fit to adopt, to protect the commerce and preserve the Independence of our Country; must afford an important Encouragement to the national Government and contribute greatly to the Union of the People throughout all the states.
John Adams